Citation Nr: 0803111	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from February 
1969 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating.  


FINDINGS OF FACT


1.  The veteran's service-connected diabetes mellitus is 
manifested by the need for insulin, restricted diet and 
regulation of activities.  

2.  The evidence does not show that the veteran's service-
connected diabetes mellitus is manifested by episodes of 
ketoacidosis or hypoglycemic reactions that required 
hospitalization or two times per month visits to his diabetic 
care provider.  

CONCLUSION OF LAW

The criteria for a 40 percent disability rating, and not in 
excess thereof, for diabetes mellitus, have been met effective 
May 8, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7, 4.119 and Diagnostic Code 
7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  VCAA notice was provided to the 
veteran with respect to his claim for service connection in a 
letter May 2002.  The notice required by Dingess was provided 
to the veteran in March 2006.  The case was then 
readjudicated by way of an April 2007 Supplemental Statement 
of the Case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and obtained VA Compensation and Pension examinations 
for the disability at issue.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical records, VA 
medical treatment records, and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for an increased disability rating for his 
diabetes mellitus.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

Service connection is in effect for diabetes mellitus 
effective from May 2001.  This appeal addresses the initial 
disability ratings assigned for the veteran's service-
connected diabetes mellitus  upon the award of service 
connection; the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which contemplates diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is assigned for the 
requirement of insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned for the 
requirements of a 40 percent evaluation and, in addition, 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
evaluation is assigned for the requirements of a 40 percent 
evaluation, and in addition, episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In July 2002, a VA examination of the veteran was conducted.  
The examining physician noted that the veteran had been 
diagnosed with type 2 diabetes mellitus since 1985.  The 
veteran reported using insulin.  While no episodes of 
ketoacidosis were noted, the veteran reported having 
hypoglycemic episodes secondary to insulin use.  

In July 2007, the most recent VA examination of the veteran 
was conducted.  Again the diagnosis was diabetes mellitus, 
which required treatment with insulin.  The examiner also 
noted that veteran was on a restricted diet.  No episodes of 
ketoacidosis, hypoglycemic reaction, or hospitalization were 
reported.  The examiner indicated that there was no 
restriction to the veteran's activities.  

A letter dated April 2007 was received from the veteran's 
private physician, who is his primary physician with respect 
to the treatment of his diabetes.  This letter indicates that 
the veteran has a restriction against excessive walking, 
along with the use of special footwear, as a preventive 
measure against developing diabetic foot ulcers.  

The evidence supports the assignment of a 40 percent 
disability rating for the veteran's service-connected 
diabetes mellitus.  The medical evidence of record shows that 
the veteran's service-connected diabetes mellitus is 
manifested by the need for insulin, restricted diet, and 
regulation of activities.  This is the exact criteria 
contemplated by a 40 percent rating.  The evidence also shows 
that this level of disability has been in effect since the 
date service connection was granted.  Accordingly, a 
disability rating of 40 percent, effective May 8, 2001, is 
granted for the veteran's diabetes mellitus.   

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for the 
veteran's diabetes mellitus.  The evidence does not show that 
the veteran has ketoacidosis or hypoglycemic reactions that 
require hospitalizations or twice monthly visits to his 
diabetic care provider.  Accordingly, a disability rating in 
excess of 40 percent for diabetes mellitus, type II, is not 
warranted.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
diabetes mellitus that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  There 
was no indication that diabetes mellitus resulted in marked 
interference with that employment or that he was hospitalized 
for diabetes mellitus.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).


ORDER

A disability rating of 40 percent, and not in excess thereof, 
is granted for diabetes mellitus, effective May 8, 2001, 
subject to the law and regulations governing the payment of 
monetary awards.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


